— Order and judgment (one paper) of the Supreme Court, Bronx County (Lucy Billings, J.), entered December 3, 2007, which, insofar as appealed from as limited by the briefs and appellant’s letter of March 9, 2009, directed respondents New York City Business Integrity Commission (BIG) and Thomas McCormack, within 90 days after entry of the order, to initiate rulemaking of regulations establishing bonding and waste disposal requirements unanimously reversed, on the law, without costs, and the direction vacated.
Since petitioner did not request that BIC and McCormack (BIC’s then-chair) initiate rulemaking, Supreme Court should not have granted that relief (Matter of Nozzleman 60, LLC v Village Bd. of Vil. of Cold Spring, 34 AD3d 680, 681 [2006], lv denied 9 NY3d 803 [2007]). Concur — Saxe, J.P., Buckley, McGuire, DeGrasse and Freedman, JJ.